Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-7 are allowed.  Claim 1 is independent.

2.	The following is an examiner’s statement of reasons for allowance:
	The terminal disclaimer filed April 4, 2022 has been approved, placing the application in condition for allowance.
	Claims 1-7 are allowable over the prior art of record.
	Claim 1 requires, in a sheet conveying apparatus, the following:

a feed tray configured to support sheets for being fed, the feed tray comprising a movable plate configured to move vertically according to an amount of the sheets supported by the feed tray; 
a conveyance guide configured to guide the sheets conveyed from the feed tray;
a conveyer configured to convey the sheets supported by the feed tray along the conveyance guide; 
a first housing accommodating at least the conveyance guide and the conveyer, the first housing comprising a first outer face and a second outer face facing opposite to each other in a widthwise direction of the conveyance guide; 
a width-restrictive guide arranged movably on the movable plate; 
a first driving source accommodated in the first housing on a side toward the first outer face, the first driving source being configured to produce a driving force; 
a first driving train accommodated in the first housing on the side toward the first outer face, the first driving train being configured to transmit the driving force from the first driving source to the conveyer; 
a second driving source accommodated in the first housing on a side toward the second outer face, the second driving source being configured to produce a driving force; and 
a second driving train accommodated in the first housing on the side toward the second outer face, the second driving train being configured to transmit the driving force from the second driving source to the movable plate, 
wherein the first housing comprises a recessed portion formed in an area on an upper face thereof between the width-restrictive guide and the second outer face in the widthwise direction, and 
wherein the second driving source and the second driving train are arranged at positions coincident with the recessed portion in the widthwise direction.

	The above underlined limitations in combination with other limitations of claim 1 are not taught by the prior art of record.

	Claims 2-7 depend on claim 1, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674